PER CURIAM.
AFFIRMED. See State v. Reinpold , 284 Neb. 950, 824 N.W.2d 713, 723 (2013) (holding that although the State must "make the judgment as to whether to present expert testimony regarding the age of actors in alleged child pornography, it is a question of fact for the jury to decide whether the actors in alleged child pornography are under the age of 18" and noting that the "State may indeed risk losing the case by not presenting expert testimony regarding such, but ultimately, it is for the jury to decide, with or without an expert's opinion, whether the evidence exhibits child pornography").
LAMBERT, EDWARDS and EISNAUGLE, JJ., concur.